Citation Nr: 0702925	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death. 





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from February 9, 
1945 to November 15, 1945, and service with the Philippine 
Scouts from April 13, 1946 to March 22, 1949.  The appellant 
is the widow of the veteran.  The veteran died in November 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

In December 2005, the appellant withdrew her request for a 
Travel Board hearing and requested that her case be forwarded 
to the Board.

The Board will issue a separate decision, which dismisses the 
appeal of a rating decision in March 2002. 


FINDINGS OF FACT

1. In a rating decision in March 2002, the RO denied the 
service connection for the cause of the veteran's death; 
although the appellant filed a timely appeal, she later 
withdrew her claim and the claim was subsequently dismissed.  

2. The additional evidence presented since the rating 
decision in March 2002, when considered by itself, or in the 
context of the entire record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  




CONCLUSIONS OF LAW

1. The rating decision in March 2002 by the RO, denying 
service connection for the cause of the veteran's death, is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).   

2. The additional evidence presented to reopen the claim is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).   


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
July 2004.  The appellant was notified of the evidence needed 
to reopen the claim for service connection for the cause of 
the veteran's death, namely, evidence that was new and 
material, and the evidence needed to establish the underlying 
claim of service connection, namely, that a service-connected 
disability was either a principal or contributory cause of 
death.  The appellant was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  
She was asked to submit any evidence that would include that 
in her possession.  The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); of Kent, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess, 19 Vet. App. 473 
(2006)(notice of the elements of the claim, except for the 
degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the appellant's application to 
reopen the claim of service connection for the cause of the 
veteran's death is denied herein, no disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the appellant with respect to any defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. 
§ 3.312

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110. 

Where a veteran served for at least 90 days service 
connection for heart disease may be established on a 
presumptive basis by showing that it manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Procedural History 

In a rating decision in August 2000, the RO denied the claim 
of service connection for the cause of the veteran's death on 
the basis that the claim was not well grounded.  The 
appellant was provided notice of the decision and of her 
appellate rights.  She did not file a notice of disagreement.

In November 2000, the VCAA was enacted and eliminated the 
concept of a well-grounded claim.  Further, Section 7(b) of 
the VCAA provided that cases denied as not well-grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  In a rating decision in March 2002, the RO 
readjudicated the claim of service connection for the cause 
of the veteran's death and denied it on the merits. 

At that time, the RO concluded that the evidence of record 
demonstrated that the condition which caused the veteran's 
death was not incurred in or aggravated by military service, 
and did not exist within the one year presumptive period 
following service.  The appellant filed a timely appeal.  
However, she later withdrew her appeal, and the appeal was 
subsequently dismissed.  Therefore, the rating decision in 
March 2002 became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

As stated above, the most recent final denial was in March 
2002.  The evidence of record at the time of that rating 
decision is summarized below. 

The veteran's death certificate shows that the veteran died 
in November 1984 at the age of 60.  According to the 
certificate of death, the cause of the veteran's death was 
coronary thrombosis.  

The service medical records consist of a Physical Examination 
Report, dated in October 1945, and a Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
From Active Duty or Retirement, dated in November 1945.  In 
both the October and November 1945 examination reports, the 
cardiovascular system was clinically evaluated as normal.  
According to the October 1945 examination report, blood 
pressure was 100/60.  

The veteran had no established service-connected disabilities 
during his lifetime.

In a statement, dated in September 2002, A.V. stated that he 
had treated the veteran from January 19, 1946, to September 
25, 1984 for, among other things, essential hypertension and 
cardiac distress.   

In a VA Memorandum, dated in January 2002, the RO noted that 
A.V. had been a regular contributor of medical certificates 
in support of veterans' and surviving spouses' claims for at 
least 20 years.  However, the Professional Regulation 
Commission certified in June 2001 that he did not appear in 
the registry of the Board of Medicine which contained the 
names of those duly authorized to practice medicine in the 
Philippines.  Moreover, the RO reported that A.V. had been 
unable to produce any documentation of his medical 
credentials, and that during an intensive field investigation 
conducted in June to July 2001 he admitted he often prepared 
fictitious medical certificates for claimants he had never 
met or treated. Therefore, the RO concluded that A.V. had no 
medical qualifications and that medical certificates received 
from him were to be given no credibility in substantiating 
claims for VA benefits.

In medical statements, dated in July 2001 and February 2002, 
A.V.R., MD, stated that he had treated the veteran from 
January to June 1984 for essential hypertension and 
concomitant angina pectoris.  

Claim to Reopen 

The current claim to reopen was received at the RO in July 
2004. 

Because the rating decision in March 2002 was the last final 
disallowance, the Board must review all of the evidence 
submitted since then to determine whether the claim should be 
reopened.  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

The additional evidence received since the rating decision in 
March 2002 consists of statements from Dr. A.V.R., dated in 
May 2003 and January 2004, and a private Medical Certificate, 
dated in June 2004.      

In his medical statements, Dr. A.V.R. stated that he had 
treated the veteran from January to June 1984 for essential 
hypertension, angina pectoris, and ischemic heart disease.  

In June 2004, a Medical Certificate discloses that the 
veteran was treated for avitaminosis in June 1955. 

Analysis 

Neither the statements of Dr. A.V.R. nor the medical 
certificate is new and material because the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, evidence of heart disease during service or 
during the one-years presumptive period or evidence that 
heart disease first documented after service is related to an 
injury or disease of service origin.  For this reason, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim that the fatal coronary 
thrombosis was incurred in or aggravated by service.

As the additional evidence is not new and material, the claim 
of service connection for the cause of the veteran's death is 
not reopened.

                                                                         
(The Order follows on the next page.)





ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened and the appeal is denied.  


____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


